Title: Noah Worcester to Thomas Jefferson, 18 October 1815
From: Worcester, Noah
To: Jefferson, Thomas


          
            
              Sir,
               Brighton Octo. 18. 1815
            
            Although a stranger to you I take the liberty of addressing you on a subject deeply interesting to humanity. I am encouraged to do this by a recollection of some things in your state papers which I then regarded as indications that you had become convinced of the impolicy of war, and that you wished to avoid a rupture with foreign nations.
            Near the close of the late war, I was some how excited to examine the subject of war in general; and I became fully convinced that the custom of settling national disputes by war, is perfectly needless, unjust and inhuman, as well as antichristian; and that the custom is supported by delusion and a  barbarous fanaticism. Under these impressions and convictions, I have published three pamphlets on the subject—a copy of each I send with this, soliciting you to accept and peruse them.
            Having some knowledge of your advanced age, your talents and your weight of character, I am desirous that you should attend to the subject of the pamphlets according to their importance, and that you should favor me with the result of your reflexions, that if your opinion shall accord with mine, your testimony may be employed for the good of our country and the peace of the world.
            Near the close of the 2nd No. you may find some encouraging facts.
            As you may wish to know more of the stranger who addresses you with so much freedom, I will say, that I have been employed for 25 years as in the work of the ministry on in the state of New-Hampshire. Upwards of two years I have been in the vicinity of Boston, employed as Editor of a periodical work called the Christian Disciple. A principle object of the work is to cultivate friendly affections Among the various sects of Christians, and to promote peace and harmony.
            Should I meet with encouragement, the Friend of Peace will be continued quarterly. Any information or hints which you may give in favor of the glorious object, will be gratefully accepted by Your
            
              Sincere friend
              Noah Worcester—
            
          
          
            P.S Dec. 23d—I have delayed sending till a 3d No of the Friend of Peace is published, which I also send for your perusal.
          
        